—In a visitation proceeding pursuant to Family Court Act article 5, the petitioner father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (DePhillips, J.), dated September 18, 2001, as, after a hearing, granted him only one visit with the subject child every four months.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances, the Family Court properly concluded that the petitioner father, who is imprisoned, is entitled to only three visits each year with his son at the correctional facility (see Family Ct Act § 549; Domestic Relations Law § 240; Matter of Rodenbaugh v Gillen, 291 AD2d 882 [2002]; Matter of Lopez v Lopez, 212 AD2d 710 [1995]).
The father’s remaining contentions either are not properly before this Court because they are raised for the first time in his reply brief (see Drake v Drake, 296 AD2d 566 [2002]), or are without merit (see Barbato v Barboto, 264 AD2d 792 [1999]; Smith v Finger, 187 AD2d 711 [1992]). Smith, J.P., Townes, Cozier and Mastro, JJ., concur.